Affirming.
The chancellor granted appellee a divorce upon the allegation and proof that he and appellant had lived apart without cohabitation for a period of five years. The judgment dismissed appellant's counterclaim for divorce and alimony. The appeal is from the part of the judgment which denied her alimony.
The evidence shows no reasonable grounds for appellant's departure from the home provided for her by appellee. The precipitating cause of her departure seems to have been a disagreement between appellee and *Page 678 
appellant's son over the division of the proceeds of a tobacco crop. Further recitation of the evidence would serve no useful purpose. A wife who has left her husband's home without sufficient cause is not entitled to alimony. Gilbert v. Gilbert, 149 Ky. 638, 149 S.W. 964.
The judgment is affirmed.
Whole court sitting.